Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Application dated 7/23/2021 claimed priority of date 12/9/2020.
2.    Claims 1-6 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka Yoshiji (“Yoshiji”), JP-10063603 A and Tauchi et al. (“Takeuchi”), U.S. Patent Publication No. US 2015/0339167.
Regarding Claims 1 and 6, Yoshiji teaches an aggregation method implemented by a computer, the aggregation method comprising: 
determining, plural times within a first period of time, whether a first function, which puts a processor into a sleep state, is being executed among functions written in a program being executed by the processor [Page 1, Abstract, (starting of “unit timer 4 for counting and informing a specified unit time” that has started for a unit, i.e., a first period of time) and Para: 0011(unit time timer)];
identifying a second function that is performing either input or output processing (by “execution time timer 2 for counting time for I/O processing”) among the functions when it is determined that the first function is being executed [P-2 Abstract, Claim -1(“the execution time by a timer input/output processing is executed every time the execution time is measured and stored in a memory”)]; and 
aggregating a number of times that the second function is identified within the first period of time [p-9, Para: 009(“input/output processor execution time and a timer for measuring the time and a measuring time memory for storing the execution time … every time the execution time is measured and stored in a memory” i.e., aggregating number of time I/O processing in a memory)]. Yoshiji does not disclose expressly determine plurality of times whether the first function which puts a processor into a sleep state is being executed.
In the same field of endeavor (e.g., plurality of input/output functions in a system), Takeuchi teaches executing a function which loads a hypervisor including input/output function [Para: 0062 (hypervisor “20, which is loaded into part of a memory space”) and 0064] and determine plurality of times whether the function which puts a processor into a sleep state [Para: 0070 (“if a physical CPU in a sleep state is found”) and 0071 (also determine a physical CPU in a sleep state is not found in a node when executing hypervisor)].
Accordingly, one of ordinary skill in the art at the time of the invention was filed to have modified Yoshiji’s teachings of determining, plural times within a first period of time, whether a first function is being executed among functions written in a program being executed by the processor with Takeuchi teaching’s of executing an input/output function and determine plurality of times whether the function which puts a processor into a sleep state for the purpose of avoiding bottle neck condition to improve performance by determining an accurate load condition and proper load distribution for a peripheral controller. 
Regarding Claim 2, Yoshiji teaches wherein the process further comprises determining whether process waiting for cither input or output is being executed when it is determined that the first function is being executed [p-5, Claim 1(when “execution time by a timer input/out processing is executed every time”)], and 
wherein the identifying of the second function is executed when is determined that the process is being executed [Claim 1 and p-9, para: 0009(starting a timer for input/output operation during “unit timer 4 for counting and informing a specified unit time” as a function, see abstract)].
Regarding Claim 3, Yoshiji teaches wherein the determining of whether the first function is being executed is executed by an unit timer to the processor periodically [Abstract (unit timer 4) and Par: 0011], and 
wherein the aggregating  includes calculating a ratio of the number of tunes that the second function is identified within the first period of time ft a number of times that the interrupt is generated within the first period of time [p-2, Para: Abstract (“operation rate obtained by calculating the rate of output processing time to … unit time”) and p-9, para: 0011(when “load data operation” is determined from “a ratio of the input/output processing” to a unit time)].
Takeuchi teaches a timer interrupt is being generated periodically [Para: 0139 and 0140].
Regarding Claim 4, Yoshi teaches wherein the process further comprises: identifying a third function that is beme executed by the processor when if is determined that the first function is not bemye executed, and aggregating a number of times that the third fiction is identified within the first period of time [p-9, Para: 0017(unit time value setting circuit 3 receives a “value to a unit per unit time” from host device prior to execution of the first function)].
Regarding Claim 5, Yoshiji teaches wherein the first period of time is a period from start of execution of the program to end of the execution of the program [p-2, Abstract (“unit time timer 4 for counting and informing of specified unit time” for the unit as a process start to finish)]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187